IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37605

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 694
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 3, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DARYL EUGENE RAYMOND,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of three years, for driving under the influence of alcohol
       and/or drugs, a repeated offense, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Daryl Eugene Raymond pled guilty to driving under the influence of alcohol and/or
drugs, a repeated offense. Idaho Code §§ 18-8004 and 18-8005(7). The district court sentenced
Raymond to a unified term of seven years, with a minimum period of confinement of three years.
Raymond appeals asserting that the district court abused its discretion by imposing an excessive
sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Raymond’s judgment of conviction and sentence are affirmed.




                                                   2